 

- Case 8:20-mj-00097-GLF Document1 Filed 02/12/20 Page we heck OF N.Y.

FILED

AO 91 (Rey. 11/11) Criminal Complaint

 

 

 

UNITED STATES DISTRICT COURT FEB 1 2 2020

 

 

 

 

 

for the
Northern District of New York AT____ O'CLOCK
UNITED STATES OF AMERICA ) John M. Domurad, Clerk - Plattsburgh
v. )
) Case No. 8:20-MJ-97 (GLF)
Richard Rafter )
)
)
)
Defendant. )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On
or about the date(s) of February 10, 2020 in the county of Franklin in the Northern District of New York the
defendant(s) violated:

Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A) (ii) & (v)(D Knowingly and in reckless disregard of the fact that aliens have come to,
entered, or remained in the United States in violation of law, the
defendant did transport, move and attempt to transport and move, and
conspire with others to transport and move, such aliens within the United
States by means of transportation or otherwise in furtherance of such
violation of law.

This criminal complaint is based on these facts:

Continued on the attached sheet.

  

Y ps

 

 

YA : f “~~ Complainant's signature
U.S. Border Patrol Agent Nicholas Jacques

 

Printed name and title

Date: February 12, 2020 Ss Gaewt . A
oT 7

Judge’s signature

City and State: Plattsburgh, New York Hon. Gary L. Favro, U.S. Magistrate Judge

 

Printed name and title
Case 8:20-mj-00097-GLF Document1 Filed 02/12/20 Page 2 of 2

Continuation Sheet, United States v. Richard Rafter
This criminal complaint is based on these facts:

On February 10, 2020, at approximately 5:15 p.m., United States Border Patrol (USBP) Agents assigned to the
Massena Station were advised by Saint Regis Mohawk Tribal Police (SRMTP) SRMTP stated that they noticed
a dark in color Infinity OX56 bearing NY JFC 8000 in the Bears Den parking lot located in Hogansburg, NY.
SRMTP stated that they attempted to make a vehicle stop for traffic violations. SRMTP stated that the vehicle
yielded and they witnessed the driver and front seat passenger absconded from the vehicle. SRMTP stated that
there was five subjects that still remained in the vehicle that they believed could be present in the United States
illegally.

SRMTP was able to apprehend the driver, identified as Richard Rafter a United States citizen and the passenger,
identified as Shayleen Lazore a United Stated Citizen. Rafter was ticketed by SRMTP for three traffic violations.
USBP arrived on the scene of the incident and identified themselves to the five passengers remaining in the
Infinity. Agents questioned all subjects as to their immigration status and if they has any documents that allowed
them to be in the United States legally. The subjects stated that they were citizens and nationals of Columbia and
did not have any documents that allowed them to be present in the United States. The subjects also stated that
they had crossed illegally into the United States from Canada earlier that day.

During post arrest interviews Hector Alejandro, Oscar Cantor, and Jacquelin Contreras all stated that they were
going to pay the driver of the vehicle four hundred dollars to take them to Queens, NY.
